Holmes, J.
1. The provision in the act establishing the Police Court of Newton, that “ the court shall be held at the city hall in Newton, every day except ” etc., for criminal business, does not make the jurisdiction of the court dependent upon its being held at the city hall. St. 1876, c. 195, § 5. Section 1 of this statute incorporated the Gen. Sts. c. 116, regulating the jurisdiction and sessions of police courts; and now the Police Court of Newton is one of the courts expressly mentioned in the corresponding chapter (c. 154, § 1) of the Public Statutes. By the Pub. Sts. c. 154, § 23, each court “ shall be held in the court-house, or in any other suitable place within the district which the district or county may provide, and may be adjourned from time to time as occasion requires to the same or any other place in the district provided by the district or county as afore*568said.” Gren. Sts. c. 116, § 20. This provision makes it unnecessary for the record to show at what place in the judicial district of Newton the court was held, and we need not consider whether otherwise we should follow the strict rule laid down in some cases. Bob v. State, 7 Humph. 129. Carpenter v. State, 4 How. (Miss.) 163, 168. See Commonwealth v. Hogan, 113 Mass. 7; West v. State, 2 Zabr. 212; 4 Hawk. P. C. c. 25, § 128. The motion to dismiss was properly overruled.
2. The complaint alleges that the defendant kept and maintained a common. nuisance on April 8, and on divers other days between that day and the day of making the complaint, which was October 8, 1889. Evidence of what took place on October 8 was admissible to show the intent with which liquors were kept during the time included in the complaint. Commonwealth v. Matthews, 129 Mass. 487. Mcceptions overruled.
Memorándum.
On the seventh day of January, 1891, the Honorable Charles Devens died at his residence in Boston, having held the office of an Associate Justice of this Court from' the third day of October, 1873, to the twelfth day of March, 1877, and, by reappointment, since the eighteenth day of April, 1881.